Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 1 of 24 PageID #: 6




                 EXHIBIT A
 Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 2 of 24 PageID #: 7
                                                      EFiled: Mar 12 2020 11:46AM EDT
                                                      Transaction ID 64822425
                                                      Case No. N20C-03-114 AML
       IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

MICHAEL CRUZ and KIRSTIN          §
ANTON, as Parents and Next Friend §
of K.H., a minor,                 §
                                  §
      Plaintiffs,                 §              C. A NO.: TBD
                                  §
      v.                          §
                                  §
RYAN LOUGHMAN,                    §              JURY OF TWELVE DEMANDED
EAN HOLDINGS, LLC, d/b/a          §
ENTERPRISE RENT-A-CAR,            §
                                  §
      Defendants.                 §


                               COMPLAINT
                      PARTIES, JURISDICTION, VENUE

      1.     Plaintiff Michael Cruz is a Delaware resident domiciled at 626

Washington Avenue, Ellendale, Delaware 19941, and at all relevant times is the

father of K. H., a minor. He is competent to bring this action individually and on

behalf K. H., as his parent.

      2.     Plaintiff Kirstin Anton is a Delaware resident domiciled at 364 Central

Park Drive, Harrington, Delaware 19962, and at all relevant times is the mother of

K. H., a minor. She is competent to bring this action on behalf of K. H., as his parent.

      3.     K. H., is the minor child of Plaintiffs Michael Cruz and Kirstin Anton

having been born 2012 and primarily resides at 364 Central Park Drive, Harrington,

Delaware 19962.


                                       Page 1 of 10
 Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 3 of 24 PageID #: 8




       4.     Upon information and belief Defendant Ryan Loughman is a

Massachusetts resident domiciled at 48 Fremont Street, Springfield, Massachusetts

01105.

       5.     Upon information and belief Defendant EAN Holdings, LLC (“EAN

Holdings”) is a limited liability company organized/formed in 2008 pursuant to the

laws of Delaware with a physical address of 14002 E. 21st St., Suite 1500, Tulsa,

Oklahoma. The company’s Delaware registered agent is The Corporation Trust

Company, Corporation Trust Center, 1209 N. Orange Street, Wilmington, Delaware

19801.

       6.     Upon information and belief Defendant Enterprise Rent-A-Car

(“Enterprise”) is a wholly owned subsidiary of the aforementioned EAN Holdings,

LLC and is involved in the rental and leasing of motor vehicles to the public in

multiple locations, including, but not limited to Springfield, Massachusetts.

       7.     This Court has jurisdiction over the subject matter of this Complaint

and over the parties hereto given the residency of the parties and/or the location of

the events giving rise to this litigation.

       8.     The venue is proper and appropriate in Sussex County, Delaware, the

situs of the incident.




                                        Page 2 of 10
 Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 4 of 24 PageID #: 9




                                SALIENT FACTS

      9.     On April 6, 2019, at approximately 7:49 p.m., Plaintiff Michael Cruz

operating a 1997 Ford Explorer, was stopped at a traffic light in the right lane of

southbound US 113 intersecting with Deer Forest Road in Georgetown, Sussex

County, Delaware, when suddenly and without warning, his vehicle was violent

struck in the rear by a 2018 Ford Model F150 Pickup Truck driven by Ryan

Loughman (Ford F150). Plaintiff K. H., a minor, was a rear seat passenger in

the Ford Explorer who was properly secured in an appropriate car seat.

      10.    Defendant Loughman was cited by the investigating officer for

Vehicular Assault First Degree (11 Del. C. § 629); Vehicular Assault Third Degree,

2 counts (11 Del. C. § 628); Endangering the Welfare Of A Child (11 Del. C. §

1102); Driving Under the Influence Of A Drug (21 Del. C. § 4177); Following A

Motor Vehicle Too Closely (21 Del. C. § 4123); Failure To Have Insurance

Identification In Possession (21 Del. C. § 2118); and Failure To have Registration

Card In Possession (21 Del. C. § 2108).

      11.    Upon information and belief, Defendant Enterprise rented the Ford 150

to Defendant Ryan Loughman at one of its rental locations in Springfield,

Massachusetts on or shortly before April 6, 2019 for purposes of driving to the State

of Virginia to visit relatives with his daughter, Camilla Loughman.




                                     Page 3 of 10
Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 5 of 24 PageID #: 10




      12.     As a proximate result of Defendants’ acts and omissions, Plaintiff

Michael Cruz sustained physical injury, mental anguish, and special damages.

      13.      As a result of the aforementioned personal injuries, Plaintiff Michael

Cruz has suffered damages, including but not exclusively:

              a.    Personal injuries all of which may be permanent;

              b.    Emotional distress and anguish;

              c.    Pain and suffering;

              d.    Past and future medical expenses;

              e.    Past and future wage loss, and

              f.    Related but unspecified items of special damage.

      14.     As a proximate result of Defendants acts and omissions, K. H., a minor,

sustained personal injuries, including but not exclusively, acute respiratory failure

with hypoxia, skeletal fractures included his spine and extremities, as well as

paraplegia.

      15.      As a result of the aforementioned personal injuries, K. H., a minor,

has suffered damages, including but not exclusively:

              a.    Personal injuries all of which may be permanent;

              b.    Emotional distress and anguish;

              c.    Pain and suffering;

              d.    Past and future medical expenses; and


                                      Page 4 of 10
Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 6 of 24 PageID #: 11




             e.     Related but unspecified items of special damage.



                                  COUNT I
                             NEGLIGENCE PER SE
                             (RYAN LOUGHMAN)

      16.    Plaintiff incorporates paragraphs 1 thru 15 as though set forth fully

herein.

      17.    Defendant Ryan Loughman owed Plaintiffs a duty to operate his

vehicle in a prudent and safe manner upon Delaware roadways so as to avoid harm

imposed by statutes of the State of Delaware.         Upon information and belief,

Defendant deviated from the statutorily imposed standards of care and proximately

caused injury and related damages to Plaintiffs when he:

             a.     Operated a vehicle on a public highway in a careless and

imprudent manner in violation of 21 Del. C. § 4176(a)

             b.     Operated a vehicle on a public highway without due regard for

road and traffic conditions then existing in violation of 21 Del. C. § 4176(a);

             c.     Operated a motor vehicle on a public highway while failing to

give full time and attention to the operation of the vehicle in violation of 21 Del. C.

§ 4176(b);

             d.     Operated a motor vehicle on a public highway while failing to

maintain a proper lookout in violation of 21 Del. C. § 4176(b);


                                      Page 5 of 10
Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 7 of 24 PageID #: 12




             e.     Failed to maintain a safe and reasonable distance between his

vehicle and the vehicle occupied by Plaintiffs in violation of 21 Del. C. § 4123(a);

and

             f.     Operated his vehicle under the influence of drugs in violation of

21 Del. C. § 4177 and related Delaware laws; and



                               COUNT II
                     WILLFUL AND WANTON CONDUCT
                     AND/OR RECKLESS INDIFFERENCE
                           (RYAN LOUGHMAN)

       18.   Plaintiffs incorporates paragraphs 1 thru 17 as though set forth fully

herein.

       19.   Defendant Ryan Loughman acted with willful and wanton disregard

and/or reckless indifference for the safety of others in violation of the statutory laws

of Delaware by operating a motor vehicle on a highway within the State of Delaware

while driving under the influence of alcohol and/or drugs generally and in violation

of 21 Del. C. § 4177 proximately causing injury and related damages to Plaintiffs as

a result.

                               COUNT III
                        COMMON LAW NEGLIGENCE
                           (RYAN LOUGHMAN)

       20.   Plaintiffs incorporates paragraphs 1 thru 19 as though fully set forth

herein.

                                       Page 6 of 10
Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 8 of 24 PageID #: 13




      21.    Defendant Ryan Loughman owed Plaintiffs a duty to operate his

vehicle in a prudent and safe manner upon Delaware roadways so as to avoid harm

imposed by the common law as developed by the Courts of the State of Delaware.

Upon information and belief, Defendant Ryan Loughman deviated from the

standards of care imposed by the common law and proximately caused injury and

related damages to Plaintiffs when he:

             a.     Operated a vehicle on a public highway in a careless and

imprudent manner;

             b.     Operated a vehicle on a public highway without due regard for

road and traffic conditions then existing;

             c.     Operated a motor vehicle on a public highway while failing to

give full time and attention to the operation of the vehicle;

             d.     Operated a motor vehicle on a public highway while failing to

maintain a proper lookout);

             e.     Failed to maintain a safe and reasonable distance between his

vehicle and the vehicle occupied by Plaintiffs;

             f.     Operated his vehicle under the influence of drugs; and

             g.     Was otherwise careless, negligent and/or reckless as the record

will reveal as it is developed.




                                      Page 7 of 10
Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 9 of 24 PageID #: 14




                              COUNT IV
                    WILLFUL AND WANTON CONDUCT
                    AND/OR RECKLESS INDIFFERENCE
                          (RYAN LOUGHMAN)

       22.   Plaintiff incorporates paragraphs 1 thru 21 as though set forth fully

herein.

       23.   Defendant Ryan Loughman acted with willful and wanton disregard

and/or reckless indifference for the safety of others as imposed by the common law

of Delaware by operating a motor vehicle on a highway within the State of Delaware

while driving under the influence of alcohol and/or drugs generally and in violation

of 21 Del. C. § 4177 proximately causing injury and related damages to Plaintiffs as

a result.



                               COUNT V
                        NEGLIGENT ENTRUSTMENT
                     (EAN HOLDINGS and ENTERPRISE)

       24.   Plaintiffs incorporates paragraphs 1 through 23 as though set forth fully

herein.

       25.   Defendants supplied a motor vehicle to Defendant Ryan Loughman for

operation and use on United States roadways.

       26.   Defendants knew, or had cause to know, that Defendant Ryan

Loughman was likely because of youth, inexperience, incompetence or unfitness, to



                                      Page 8 of 10
Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 10 of 24 PageID #: 15




use the subject motor vehicle in a manner involving unreasonable risk of physical

harm to himself or others.

      27.       Defendant Ryan Loughman did violate the statutory and common law

duties of care described in Paragraphs 17 and 18 incorporated by reference herein

and proximately caused injury and related damages to Plaintiffs as a result having

been negligently entrusted with the motor vehicle he was driving on April 6, 2019.



                                COUNT VI
                       WILLFUL AND WANTON AND/OR
                   RECKLESS INDIFFERENT ENTRUSTMENT
                      (EAN HOLDINGS and ENTERPRISE)

      28.       Plaintiffs incorporates paragraphs 1 through 27 as though set forth

fully herein.

      29.       Defendants supplied a motor vehicle to Defendant Ryan Loughman for

operation and use on United States roadways.

      30.       Defendants were recklessly indifferent and/or willfully and wantonly

disregarded the fact that Defendant Ryan Loughman was likely, because of youth,

inexperience, incompetence or unfitness, to use the subject motor vehicle in a

manner involving unreasonable risk of physical harm to himself or others.

      31.       Defendant Ryan Loughman did violate the statutory and common law

duties of care described in Paragraphs 17 and 18 incorporated by reference herein

and proximately caused injury and related damages to Plaintiffs as a result having

                                        Page 9 of 10
Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 11 of 24 PageID #: 16




been negligently entrusted by Defendants EAN Holding and Enterprise Rent-A-Car

with the motor vehicle he was driving on April 6, 2019.

       WHEREFORE, Plaintiffs pray for a judgment of liability against the

Defendants as follows:

               A.   For a judgment finding Defendants Ryan Loughman, EAN

Holdings, and Enterprise Rent-A-Car jointly and severally liable for causing their

injuries;

               B.   For awards of compensatory damages and punitive damages

based upon the conduct as described above, including prejudgment interest and

statutory and reasonable fees and costs in such amounts that may be awarded by the

Court; and

               C.   For such other and further relief as the Court deems just and

appropriate.



                                      LEROY A. TICE, ESQUIRE, P.A.

                                      /s/ Leroy A. Tice
                                      Leroy A. Tice, Esquire (I.D. 5090)
                                      Charles H. Toliver IV (I.D. 633)
                                      1203 N. Orange Street, Second Floor
                                      Wilmington, DE 19801
                                      T: 302-489-2400
                                      F: 302-792-7055
Dated: March 12, 2020                 ltice@teamtice.com



                                    Page 10 of 10
Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 12 of 24 PageID #: 17
                                               EFiled: Mar 12 2020 11:46AM EDT
                                               Transaction ID 64822425
                                               Case No. N20C-03-114 AML
      IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

MICHAEL CRUZ and KIRSTIN          §
ANTON, as Parents and Next Friend §
of K. H., a minor,                §
                                  §
      Plaintiffs,                 §      C. A. NO.: TBD
                                  §
      v.                          §
                                  §
RYAN LOUGHMAN,                    §      JURY OF TWELVE DEMANDED
EAN HOLDINGS, LLC, d/b/a          §
ENTERPRISE RENT-A-CAR,            §
                                  §
      Defendants.                 §

                                PRAECIPE

TO: Superior Court Prothonotary
    New Castle County Courthouse
    500 N. King Street
    Wilmington, DE 19801

     PLEASE ISSUE SUMMONS and Complaint to the Sheriff of New Castle
County to effect service upon Defendant:

EAN Holdings, LLC
The Corporation Trust Company
Corporation Trust Center
1209 N. Orange Street
Wilmington, DE 19801
                                   LEROY A. TICE, ESQUIRE, P.A.
                                   /s/ Leroy A. Tice
                                   Leroy A. Tice, Esquire (I.D. 5090)
                                   Charles H. Toliver IV (I.D. 633)
                                   1203 N. Orange Street, Second Floor
                                   Wilmington, DE 19801
                                   T: 302-489-2400
                                   F: 302-792-7055
                                   ltice@teamtice.com
Dated: March 12, 2020              Attorneys for Plaintiffs
Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 13 of 24 PageID #: 18
                                                EFiled: Mar 12 2020 11:46AM EDT
                                                Transaction ID 64822425
                                                Case No. N20C-03-114 AML
      IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

MICHAEL CRUZ and KIRSTIN          §
ANTON, as Parents and Next Friend §
of K. H., a minor,                §
                                  §
      Plaintiffs,                 §       C. A. NO.: TBD
                                  §
      v.                          §
                                  §
RYAN LOUGHMAN,                    §       JURY OF TWELVE DEMANDED
EAN HOLDINGS, LLC, d/b/a          §
ENTERPRISE RENT-A-CAR,            §
                                  §
      Defendants.                 §

                                   PRAECIPE

TO: Superior Court Prothonotary
    New Castle County Courthouse
    500 N. King Street
    Wilmington, DE 19801

      PLEASE ISSUE SUMMONS and Complaint to the Plaintiffs’ counsel to
serve upon Defendant, Ryan Loughman, Pursuant to DEL. C.§3104 as follows:

Mr. Ryan Loughman
48 Fremont Street
Springfield, Massachusetts 01105

                                    LEROY A. TICE, ESQUIRE, P.A.
                                    /s/ Leroy A. Tice
                                    Leroy A. Tice, Esquire (I.D. 5090)
                                    Charles H. Toliver IV (I.D. 633)
                                    1203 N. Orange Street, Second Floor
                                    Wilmington, DE 19801
                                    T: 302-489-2400
                                    F: 302-792-7055
                                    ltice@teamtice.com
Dated: March 12, 2020               Attorneys for Plaintiffs
Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 14 of 24 PageID #: 19
                                                         EFiled: Mar 12 2020 11:46AM EDT
                                                         Transaction ID 64822425
                                                         Case No. N20C-03-114 AML
       IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
MICHAEL CRUZ and KIRSTIN          §
ANTON, as Parents and Next Friend §
of K. H., a minor,                §
                                  §
      Plaintiffs,                 § C. A. NO.: TBD
                                  §
      v.                          §
                                  §
RYAN LOUGHMAN,                    § JURY OF TWELVE DEMANDED
EAN HOLDINGS, LLC, d/b/a          §
ENTERPRISE RENT-A-CAR,            §
                                  §
      Defendants.                 § SUMMONS

TO THE PLAINTIFF’S COUNSEL:
YOU ARE COMMANDED:

       To summon the above named defendant(s), so that, within 20 days after service
hereof upon defendant(s), exclusive of the day of service, defendant(s) shall serve upon
Leroy A. Tice, Esquire, plaintiff’s attorney, whose address is 1203 N. Orange Street,
Second Floor, Wilmington, DE, 19801, an answer to the Complaint (and, if an affidavit of
demand has been filed, an affidavit of defense).
       To serve upon defendant(s) a copy hereof and of the complaint (and of the affidavit
of demand if any has been filed by plaintiffs).

Dated:                                            Lisa M. Gonzalez
                                                  Prothonotary


                                                  Per Chief Deputy Prothonotary
TO THE ABOVE-NAMED DEFENDANT(S):
        In case of your failure, within 20 days after service hereof upon you, exclusive of
the day of service, to serve on plaintiff’s attorney named above an answer to the complaint
(and, if an affidavit of demand has been filed, an affidavit of defense), judgment by default
will be rendered against you for the relief demanded in the complaint (or in the affidavit of
demand, if any).
                                                    Lisa M. Gonzalez
                                                    Prothonotary


                                                  Per Chief Deputy Prothonotary
Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 15 of 24 PageID #: 20
                                                         EFiled: Mar 12 2020 11:46AM EDT
                                                         Transaction ID 64822425
                                                         Case No. N20C-03-114 AML
       IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
MICHAEL CRUZ and KIRSTIN          §
ANTON, as Parents and Next Friend §
of K. H., a minor,                §
                                  §
      Plaintiffs,                 § C. A. NO.: TBD
                                  §
      v.                          §
                                  §
RYAN LOUGHMAN,                    § JURY OF TWELVE DEMANDED
EAN HOLDINGS, LLC, d/b/a          §
ENTERPRISE RENT-A-CAR,            §
                                  §
      Defendants.                 § SUMMONS

THE STATE OF DELAWARE,
TO THE SHERIFF OF NEW CASTLE COUNTY:
YOU ARE COMMANDED:

       To summon the above named defendant(s), so that, within 20 days after service
hereof upon defendant(s), exclusive of the day of service, defendant(s) shall serve upon
Leroy A. Tice, Esquire, plaintiff’s attorney, whose address is 1203 N. Orange Street,
Second Floor, Wilmington, DE, 19801, an answer to the Complaint (and, if an affidavit of
demand has been filed, an affidavit of defense).
       To serve upon defendant(s) a copy hereof and of the complaint (and of the affidavit
of demand if any has been filed by plaintiffs).

Dated:                                            Lisa M. Gonzalez
                                                  Prothonotary


                                                    Per Chief Deputy Prothonotary
TO THE ABOVE-NAMED DEFENDANT(S):
        In case of your failure, within 20 days after service hereof upon you, exclusive of
the day of service, to serve on plaintiff’s attorney named above an answer to the complaint
(and, if an affidavit of demand has been filed, an affidavit of defense), judgment by default
will be rendered against you for the relief demanded in the complaint (or in the affidavit of
demand, if any).
                                                    Lisa M. Gonzalez
                                                    Prothonotary


                                                  Per Chief Deputy Prothonotary
Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 16 of 24 PageID #: 21
                                                       EFiled: Mar 12 2020 11:46AM EDT
                                                       Transaction ID 64822425
                                                       Case No. N20C-03-114 AML
       IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

MICHAEL CRUZ and KIRSTIN          §
ANTON, as Parents and Next Friend §
of K. H., a minor,                §
                                  §
      Plaintiffs,                 §              C. A NO.: TBD
                                  §
      v.                          §
                                  §
RYAN LOUGHMAN,                    §              JURY OF TWELVE DEMANDED
EAN HOLDINGS, LLC, d/b/a          §
ENTERPRISE RENT-A-CAR,            §
                                  §
      Defendants.                 §

              ANSWERS TO FORM 30 INTERROGATORIES

       1.     Give the name and present or last known residential and employment

address and telephone numbers of each eyewitness to the incident which is the

subject of this litigation.

       ANSWER:                Michael Cruz
                              626 Washington Avenue
                              Ellendale, DE 19941

                              K. H., minor resides with mother, Kirstin Anton
                              364 Central Park Drive
                              Harrington, DE 19962

                              Ryan Loughman
                              48 Fremont Street
                              Springfield, MA 01105

                              Suzanne Loughman
                              149 Beach Road
                              Hampton, VA 23664
Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 17 of 24 PageID #: 22




                   Holly White
                   18793 County Seat Highway
                   Georgetown, DE 19947

                   Shannon Powell
                   14 Black Duck Way
                   Georgetown, DE 19947


       2. Give the name and present or last known residential and employment

addresses and telephone numbers of each person who has knowledge of the facts to

this litigation.

       ANSWER: Plaintiff’s counsel and staff

                   See Police Report

                   Karen Cox (PIP Adjuster)
                   Progressive Claims
                   PO Box 512926
                   Los Angeles, CA 90051
                   (302) 781-3718

                   Carly Montgomery (Liability Adjuster)
                   Elco Claims Services
                   PO Box 8385
                   Gaithersburg, MD 20898

                   Julie Kahn (UIM Adjuster)
                   Progressive Claims
                   410-412-9131

                   See Nemours A.I. DuPont Hospital for Children
                   Medical Records for Numerous Treating Physicians




                                        2
Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 18 of 24 PageID #: 23




       3. Give the names of all persons who have been interviewed in connection

with the above litigation, including the addresses and telephone numbers of persons

who made said interview and names and present or last known residential and

employment addresses and telephone numbers of persons who have the originals and

copies of the interview.

       ANSWER: None other than Plaintiffs which are privileged.

       4.   Identify all photographs, diagrams, or other representations made in

connection with the matter in litigation, giving the name and present or last known

residential and employment address and telephone number of the person having the

original and copies thereof. (In lieu thereof, a copy can be attached).

       ANSWER: See Police Report. Scene photos and vehicle photos attached
hereto.

       5. Give the name, professional addresses and telephone number of all expert

witnesses presently retained by the party together with the dates of any written

opinions prepared by said expert. If an expert is not presently retained, describe by

type the experts whom the party expects to retain in connection with this litigation.

       ANSWER: No expert retained at present. Plaintiff reserves the right to retain

an expert and provide required discovery prior to Court imposed deadlines.

       6. Give a brief description of any insurance policy including excess coverage,

that is or may be applicable to this litigation, including:

                                             3
Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 19 of 24 PageID #: 24




           (a)   The name and addresses of all companies insuring the risk;

           (b)   The claim number(s)

           (c)   The type of insurance;

           (d)   The amounts of primary, secondary, and excess coverage.

     ANSWER:

           Plaintiffs’ Insurance Coverage:

           (a)   Progressive

           (b)   912915988

           (c)   PIP/UIM

           (d)   Both coverages $50,000/$100,000


           Defendant Ryan Loughman Insurance Coverage:

           (a)   Elco

           (b)   TBD

           (c)   Liability – Bodily Injury

           (d)   $20,000

           Defendant EAN Holdings, LLC Insurance Coverage:

           (a)   TBD

           (b)   TBD

           (c)   Liability – Bodily Injury – General Liability

           (d)   TBD

                                          4
Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 20 of 24 PageID #: 25




       7.     Give the name, professional address, and telephone number of all

physicians, chiropractors, psychologists, and physical therapists who have examined

or treated you at any time during the ten-year period immediately prior to the date of

the incident at issue in this litigation.

       ANSWER: See Answer to Interrogatory No. 2.



                                            LEROY A. TICE, ESQUIRE, P.A.
                                            /s/ Leroy A. Tice
                                            Leroy A. Tice, Esquire (I.D. 5090)
                                            Charles H. Toliver IV (I.D. 633)
                                            1203 N. Orange Street, Second Floor
                                            Wilmington, DE 19801
                                            T: 302-489-2400
                                            F: 302-792-7055
Dated: March 12, 2020                       ltice@teamtice.com
                                            Attorneys for Plaintiffs




                                              5
Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 21 of 24 PageID #: 26
                                               EFiled: Mar 12 2020 11:46AM EDT
                                               Transaction ID 64822425
                                               Case No. N20C-03-114 AML
Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 22 of 24 PageID #: 27
                                               EFiled: Mar 12 2020 11:46AM EDT
                                               Transaction ID 64822425
                                               Case No. N20C-03-114 AML
Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 23 of 24 PageID #: 28
                                               EFiled: Mar 12 2020 11:46AM EDT
                                               Transaction ID 64822425
                                               Case No. N20C-03-114 AML
Case 1:20-cv-01490-RGA Document 1-1 Filed 11/02/20 Page 24 of 24 PageID #: 29
                                               EFiled: Mar 12 2020 11:46AM EDT
                                               Transaction ID 64822425
                                               Case No. N20C-03-114 AML
